Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to Applicant’s amendments and remarks filed on 02/11/2021 regarding to the application 15/415,693 filed on 01/25/2017.
Claims 6-10, 13, 15-19 and 35-62 are currently pending for consideration. 

Response to Amendment and Remark
The applicant’s amendments and remarks have been fully and carefully considered, with Examiner’s response set forth below.
Applicant remarks that “Rejections of Claims 6-10, 13, 15-18, 36, 38, 40-60, and 62 under 35 U.S.C. §103“ with “… Independent Claims 6. 41 and 53 Claim 6 reads:
A hand held device, comprising: 
a processor; a display screen; and 
a memory, the memory having stored therein: 
a PDF document including a current page, the current page having an original layout which includes text, and 
viewer application software code portions which, when executed by the processor, display at least a portion of the PDF document on the display screen selectably among at least two modes, the modes comprising: 
page mode, wherein the original layout of the current page of the PDF document is preserved; and
text mode, wherein the text is extracted from the PDF document and reformatted with word wrapping to fit a hand held device screen format in a text view which includes no images.
Claims 41 is counterpart CRM claim with similar limitations.
Claim 53 reads: 
A method of presenting a PDF file on a hand held device screen, comprising:
accessing a PDF document including a current page, the current page having an original layout which includes text, and
a viewer application causing display of at least a portion of the PDF document on the display screen in at least two modes, including:
causing display of the portion of the PDF document in a page mode, wherein the original layout of the current page of the PDF document is preserved; and
causing display of the portion of the PDF document in a text mode, wherein the text is extracted from the PDF document and reformatted with word wrapping to fit a hand held device screen format in a text view which includes no images…
Operation of a viewer application running on a hand held device to extract text from a PDF document and reformat it with word wrapping to fit a hand held device screen format is not described in either Shar or Lai, therefore, is missing from the combination…"
Applicant's arguments with respect to independent claims 6 and 41 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is presented below in view of Mansfield and Barber.
Applicant remarks that “Claims 7-10, 13, 15-18, 36, 38, 40, 42-52, 54-60, and 62“ with “Claims 7-10, 13, 15-18, 36, 38, 40, 42-52, 54-60, and 62 variously depend from independent 
Applicant's arguments with respect to independent claims 6, 41, and 53 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection for claims 7-10, 13, 15-18, 36, 38, 40, 42-52, 54-60, and 62 are presented below in view of Mansfield and Barber.
Applicant remarks that “Rejections of Claim 19 under 35 U.S.C. §103“ with “… Claim 19 variously depends from independent claim 6. Therefore, by virtue of its dependence upon claim 19… is allowable for, at least, the same reasons as claim 6…”
Applicant's arguments with respect to independent claim 6 has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection for claim 19 is presented below in view of Mansfield and Barber.
Applicant remarks that “Rejections of Claims 37 and 61 under 35 U.S.C. §103“ with “… Claims 37 and 61 variously depend from independent claims 6 and 53. Therefore, by virtue of their dependence upon claims 6 and 53… are allowable for, at least, the same reasons as claims 6 and 53…”
Applicant's arguments with respect to independent claims 6, and 53 has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection for claims 37 and 61 are presented below in view of Mansfield and Barber.
Applicant remarks that “Rejections of Claim 39 under 35 U.S.C. §103“ with “… Claim 39 variously depends from independent claim 6. Therefore, by virtue of its dependence upon claim 39… is allowable for, at least, the same reasons as claim 6…”
Applicant's arguments with respect to independent claim 6 has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8-10, 13, 36, 38, 40-41, 43-53, 55-60, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over by Mansfield (WO 2010078475 A2, “Mansfield”) in view of Barber (US 20150220490, “Barber’).
As to claim 6, Mansfield in view of Barber discloses A hand held device, comprising: 
a processor; 
a display screen; and 
a memory, the memory having stored therein; (Mansfield discloses [00603] the API as software running on a cell phone (e.g., an iPhone®), or other handheld devices (stored in a computer readable medium). Figure 106-107 illustrates an API that performs document reconstruction processor, Display module, Data array storage…)
a PDF document including a current page, the current page having an original layout which includes text, and (Mansfield discloses [00117, 00002, 00127] defining a structured document from an unstructured document of a PDF document including shapes (e.g., vector graphics), images (e.g., bitmaps), and glyphs (i.e. text)… representation of a text character (e.g.. a letter, a number, a punctuation mark, or other inline character), collection of characters, or portion of a character… having the layout of glyphs in order to identify the text flow through the glyphs on a page in FIG. 10).
viewer application software code portions which, when executed by the processor, display at least a portion of the PDF document on the display screen selectably among at least two modes, (Mansfield discloses [00605] The API receives requests (e.g., function calls) (i.e. software code) by external applications of a handheld device (e.g., an iPhone®)), the external applications might be selected a PDF viewer (e.g., an e-book reader) (i.e. viewer application), a word processor, or a web browser).
the modes comprising: 
page mode, wherein the original layout of the current page of the PDF document is preserved; and (Mansfield discloses [00605] a PDF viewer application displays the coming PDF document 200 with an original layout of the page in FIG. 2).
Mansfield discloses text mode, wherein the text is extracted from the PDF document and reformatted with word wrapping to fit a hand held device screen format in a text view. (Mansfield discloses [00126, 00015, 00131] the document reconstruction (i.e. reformatted) modules create associations between glyphs, sets of glyphs, sets of sets of glyphs, 
However, Mansfield may not explicitly disclose all the aspect of the text mode, wherein the text is extracted from the PDF document and reformatted with word wrapping to fit a hand held device screen format in a text view which includes no images.
Barber disclose text mode, wherein the text is extracted from the PDF document and reformatted with word wrapping to fit a hand held device screen format in a text view which includes no images. (Barber disclose [0036, 0004, 0040] the hierarchical data structure is constructed and the data of the element including OCRed text (i.e. extracted text) is stored, an output document is generated from the hierarchical data structure, with desired formatting (i.e. reformatted) and layout that target a specific type of display devices… by reformatting or ‘re-flowing’ (i.e. word wrapping) of the document to fit an arbitrary sized display device for a mobile device… The output document is a text-only format, where all images in the input document are removed (i.e. includes no images)).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Mansfield and Barber disclosing viewing a PDF document on a handheld device which are analogous art from the “same field of endeavor”, and, when Barber’s providing the reconstructed text-only format with all imaged removed with the OCRed text was combined with Mansfield’s document reconstruction modules create associations between glyphs, sets of glyphs to display, the claimed limitation on the text mode, wherein the text is extracted from the PDF document and reformatted with word wrapping to fit a hand held device screen format in a text view which includes no images would be obvious. The motivation to combine Mansfield and Barber is to provide a method for 

As to claim 8, Mansfield in view of Barber discloses the device of claim 6 wherein the original layout includes multiple content areas. (Mansfield discloses [00398, 00339] receives information (e.g., layout information) from the document content for layout analysis… includes groups paragraphs and groups columns from column and layout identification module).
As to claim 9, Mansfield in view of Barber discloses the device of claim 8 wherein the multiple content areas include at least two types of content areas from the group consisting of titles, subtitles, captions, body text, and images. (Mansfield discloses [00147, 00328] Each particular content grouping, e.g., an image, paragraph, column, etc., is placed as a child of the smallest zone that fully contains the particular content grouping types… a complex document includes several columns of text, images, call-outs, captions, particle title, etc).
As to claim 10, Mansfield in view of Barber discloses the viewer application of claim 6 wherein the device is a mobile phone or a tablet. (Mansfield discloses [00140] a small-screen device (e.g., a handheld phone or media player)).
As to claim 13, Mansfield in view of Barber discloses the device of claim 6 wherein the PDF document is a magazine article or newspaper article. (Mansfield discloses [00318, 00450] identifies a call-out page in a magazine article… a profile identifying a particular document as a newspaper article).
As to claim 36, Mansfield in view of Barber discloses the device of claim 6, wherein the viewer application software code portions, when executed by the processor, extract the text from the PDF document, including: 
(a) identifying content areas of the PDF document of a text type, (Mansfield discloses [00126] identifying individual lines and paragraphs within the first column of text of the document page).
 (b) correlating each of the text type content areas with a content unit, and (Mansfield discloses [00127] The document reconstruction modules identify the layout of glyphs (i.e. content unit) in order to define the text flow (i.e. correlating) through the glyphs… a reading order through the glyphs or through the sets of glyphs (i.e. text type content areas)).
(c) identifying a correct reading order for the text type content areas of each content unit. (Mansfield discloses [00127] The document reconstruction modules identify the layout of glyphs (i.e. content unit) in order to define the text flow through the glyphs… a reading order through the glyphs or through the sets of glyphs (i.e. text type content areas) on a page).
As to claim 38, Mansfield in view of Barber discloses the device of claim 36, wherein analyzing the document comprises detecting and deciphering continuation guidance within a content area. (Mansfield discloses [00332] defining (i.e. detecting) links between layouts (e.g., linking across pages) or zones… recognizing (i.e. deciphering) continuation text (e.g., text in a newspaper indicating that a story continues on a different page) and can link (i.e. guidance) the text in the layout with the continuation text to the layout where the text continues).
As to claim 40, Mansfield in view of Barber discloses the device of claim 36, wherein analyzing the document comprises determining a content area to be not of a text type in response to determining that it is identical to a text entry in a table of contents. (Mansfield discloses [00147] once the content has been further analyzed, e.g., grouping text into paragraphs, identifying tables (i.e. not text type), the document reconstruction process inserts content objects as a text entry into the zone graph later).
Regarding the claims 41, 43-45, 47, and 48-52, this claim recites the computer readable medium performed by the device of claim 6, 8-10, 13, and 36-40, respectively; therefore, the same rationale of rejection is applicable.

As to claim 46, Mansfield in view of Barber discloses the non-transitory computer readable medium of claim 41 wherein, in page mode, when the entire current page is displayed on the display screen in the original layout. (Mansfield discloses [00605] a PDF viewer application displays the coming PDF document 200 with an original layout of the page in FIG. 2).
Regarding the new claims 53, 55-57, 58, 60, and 62, this claim recites the method performed by the device of claim 6, 8-10, 46, 13, and 36, respectively; therefore, the same rationale of rejection is applicable.

As to claim 59, Mansfield in view of Barber discloses the method of claim 53 wherein, in text mode, the body text is extracted from the document and is reformatted to be continuous and complete in correct reading order. (Mansfield discloses [00126-00127, 00015] the document reconstruction (i.e. reformat) modules create associations between glyphs, sets of glyphs, sets of sets of glyphs, etc…   defines the selection of text from the start point to the end point by using the identified (i.e. extracted) sets of glyphs and intended flow of reading the PDF document… a reading order through the glyphs or through the sets of glyphs (i.e. text type content areas) on a page). 

Claims 7, 15-18, 42, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Mansfield in view of Barber and further in view of Shar et al. (US 20120137200 A1, “Shar”).
As to claim 7, Mansfield in view of Barber discloses the device of claim 6, however, Mansfield in view of Barber may not explicitly disclose all the aspects of the wherein a user of the device can toggle between page mode and text mode. 
Shar discloses wherein a user of the device can toggle between page mode and text mode. (Shar discloses [0034] allows a user to access multiple articles/text items on an individual replica page and go directly to that individual item in the reader device to toggle… to read the specific content (i.e. text mode) from a replica page that they were interested in).
wherein a user of the device can toggle between page mode and text mode would be obvious. The motivation to combine Mansfield in view of Barber and Shar is to provide an electronic reader for displaying textural content of page-replica version for digital publication effectively. (See Shar [0002-0003]).
As to claim 15, Mansfield in view of Barber discloses the device of claim 6, however, Mansfield in view of Barber may not explicitly disclose all the aspects of wherein, in page mode, a navigation pane displays the current page with a superimposed frame indicating current contents of the screen. 
Shar discloses wherein, in page mode, a navigation pane displays the current page with a superimposed frame indicating current contents of the screen. (Shar discloses [0019] a current replica page (i.e. navigation pane) with one or more articles causes a User Interface UI, element, e.g., a button for the page navigation, to appear at the top (i.e. superimposed) of the screen of the reader device).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Mansfield in view of Barber and Shar disclosing viewing a PDF document on a handheld device which are analogous art from the “same field of endeavor”, and, when Shar’s User Interface UI element, a button for the page navigation, to appear at the top of the screen was combined with Mansfield in view of Barber’s document reconstruction modules create associations between glyphs, sets of glyphs to display, the claimed limitation on the wherein, in page mode, a navigation pane displays the current page with a superimposed frame indicating current contents of the screen would be obvious. The motivation to combine Mansfield in view of Barber and Shar is to provide an electronic reader for displaying textural content of page-replica version for digital publication effectively. (See Shar [0002-0003]).
As to claim 16, Mansfield in view of Barber and Shar discloses the device of claim 15 wherein the superimposed frame can be moved by a user to change the current contents of the screen. (Shar discloses [0034] the current replica page allows a user to access multiple articles/text items and go directly by a user to that individual item. The examiner notes that the current replica page is moved and changed the current page when user selects the individual item).
As to claim 17, Mansfield in view of Barber and Shar discloses the device of claim 15 wherein a user can toggle display of the navigation pane off and on. (Shar discloses [0034] allows a user to toggle the replica page (i.e. navigation pane) into the ArticleView™ to read the specific content). 
As to claim 18, Mansfield in view of Barber discloses the device of claim 6, however, Mansfield in view of Barber may not explicitly disclose all the aspects of wherein the screen has a width and a top and wherein, in page mode, in response to a user tapping within an area of a first text column having a first line, a width of the first text column is zoomed to the width of the screen, and the first text column is positioned with its first line at the top of the screen. 
Shar discloses wherein the screen has a width and a top and wherein, in page mode, in response to a user tapping within an area of a first text column having a first line, a width of the first text column is zoomed to the width of the screen, and the first text column is positioned with its first line at the top of the screen. (Shar discloses [0020, 0033] The replica map for the TOC (Table of the Contents) contains spatial information to describe rectangles on a page of the articles reside with the values in the range for the 
	Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Mansfield in view of Barber and Shar disclosing viewing a PDF document on a handheld device which are analogous art from the “same field of endeavor”, and, when Shar’s allowing the image to be zoomed and retain the coordinate mapping was combined with Mansfield in view of Barber’s document reconstruction modules create associations between glyphs, sets of glyphs to display, the claimed limitation on the wherein the screen has a width and a top and wherein, in page mode, in response to a user tapping within an area of a first text column having a first line, a width of the first text column is zoomed to the width of the screen, and the first text column is positioned with its first line at the top of the screen would be obvious. The motivation to combine Mansfield in view of Barber and Shar is to provide an electronic reader for displaying textural content of page-replica version for digital publication effectively. (See Shar [0002-0003]).
Regarding the claim 42 and 54, this claim recites the computer readable medium/ method performed by the device of claim 7; therefore, the same rationale of rejection is applicable.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mansfield in view of Barber and Shar and further in view of Alda et al. (US 20050021754 A1, “Alda”).
As to claim 19, Mansfield in view of Barber and Shar discloses the device of claim 18 wherein the first text column includes a first segment of the PDF document (Mansfield discloses [00476] a document viewer can recognize that an entry (i.e. first segment) in the table of contents links to a particular section of the PDF document, or that two sections of a document 
wherein, in response to the user selecting the next icon, a second text column including a next segment of the PDF document is displayed on the screen. (Mansfield discloses [00331-00332] use the reading order to select links between a paragraph at the end of a column and a paragraph at the beginning of the next column that are actually one paragraph… The link can is used, e.g., if a user performs a selection operation (e.g., a triple-click) (i.e. next icon) intended to select a paragraph within either of the defined paragraphs, the entire actual paragraph will be selected based on the link… text in a newspaper indicating that a story continues on a different page). 
However, Mansfield in view of Barber and Shar may not explicitly discloses all the aspects of the wherein a next icon appears at the bottom of the first text column. 
Alda discloses wherein a next icon appears at the bottom of the first text column. (Alda discloses [0604] the next icon is provided at the bottom of the display panel of the publishing information).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Mansfield in view of Barber and Shar and Alda disclosing viewing a document  on a display screen which are analogous art from the “same field of endeavor”, and, when Alda’s providing the next icon at the bottom of the display panel was combined with Mansfield in view of Barber and Shar’s display a document in the interchangeable of page mode and text mode, the claimed limitation on the wherein a next icon appears at the bottom of the first text column .
Claims 37 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Mansfield in view of Barber and further in view of Schwartzet et al. (US 20050055632 A1, “Schwartz”).
As to Claim 37, Mansfield in view of Barber discloses the device of claim 36, 
However, Mansfield in view of Barber may not explicitly discloses all the aspects of the wherein analyzing the document comprises analyzing font size or case of initial letters or word of a content area. 
Schwartz discloses wherein analyzing the document comprises analyzing font size or case of initial letters or word of a content area. (Schwartz discloses [0036, 0069] a digital magazine is analyzed to render… by repurposing to the repurposed format such that the text is in a font size suitable for onscreen viewing, i.e. a 10-point font size).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Mansfield in view of Barber and Schwartz disclosing viewing a document on a display screen which are analogous art from the “same field of endeavor”, and, when Schwartz’s analyzing font size was combined with Mansfield in view of Barber’s display a document in the interchangeable of page mode and text mode, the claimed limitation on the wherein analyzing the document comprises analyzing font size or case of initial letters or word of a content area would be obvious. The motivation to combine Mansfield in view of Barber and Schwartz is to provide a digital magazine that is compatible with a screen in a full-screen manner effectively. (See Schwartz [0003]).
As to Claim 61, Mansfield in view of Barber discloses the method of claim 53,
However, Mansfield in view of Barber may not explicitly discloses all the aspects of the wherein when the viewer application software code portions display a full page of the document in page view the smallest displayed text has a first font size, and 
wherein when the viewer application software code portions display the extracted text from the document reformatted in the text view, the smallest displayed text has a second font size which is larger than the first font size.
Schwartz discloses wherein when the viewer application software code portions display a full page of the document in page view the smallest displayed text has a first font size, and (Schwartz discloses [0011] Conventional systems for publishing and viewing a digital magazine operate to exactly replicate the counterpart print magazine for viewing on a display screen… makes reading the digital magazine difficult, because the font size  of the print version of the digital magazine is too small (i.e. small first font size) for onscreen reading). 
The examiner notes that the “smallest displayed text” is not defined in the claim and the specification [0033] recites “text too small to be readable” and interpreted as “too small”. 
Schwartz discloses wherein when the viewer application software code portions display the extracted text from the document reformatted in the text view, the smallest displayed text has a second font size which is larger than the first font size. (Schwartz discloses [0023, 0069] rendering from an original document… to a format suitable for full-screen viewing on a display screen… reformatting to portrait or from the portrait format to the landscape format… and text appearing in respective larger font sizes appropriate for onscreen viewing).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Mansfield in view of Barber and Schwartz disclosing viewing a document on a display screen which are analogous art from the “same field of endeavor”, and, when Schwartz’s reformatting the full-page display with the different font size was combined with Mansfield in view of Barber’s display a document in the interchangeable of page mode and text mode, the claimed limitation on the wherein when the viewer application software code portions display a full page of the document in page view the smallest displayed text has a first font size, and wherein when the viewer application software code portions display the extracted text from the document reformatted in the text view, the smallest displayed text has a second font size which is larger than the first font size would be obvious. The motivation to combine Mansfield in view of Barber and Schwartz is to provide a digital magazine that is compatible with a screen in a full-screen manner effectively. (See Schwartz [0003]).
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Mansfield in view of Barber and further in view of Warnock al. (US 20090187535 A1, “Warnock”).
As to Claim 39, Mansfield in view of Barber discloses the device of claim 36,
However, Mansfield in view of Barber may not explicitly discloses all the aspects of the wherein analyzing the PDF document comprises determining a content area to be not of a text type in response to determining that the content area contains ten words or fewer. 
Warnock discloses wherein analyzing the document comprises determining a content area to be not of a text type in response to determining that the content area contains ten words or fewer. (Warnock discloses [0215] Each region (i.e. content area) of the document is analyzed to determine if it is a headline (i.e. different text type), which appear as font sizes which are significantly above the statistical norm, with relatively low word counts (i.e. ten words or fewer)).
The examiner notes that [0042] of the specification recites “a text block contains fewer than ten words it is assumed to be a headline or a caption rather than body text”. The headline is not of a normal text type of the content area).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Mansfield in view of Barber and Warnock disclosing viewing a document on a display screen which are analogous art from the “same field of endeavor”, and, when Warnock’s analyzing the document to determine a headline with font size and low count words was combined with Mansfield in view of Barber’s display a document wherein analyzing the document comprises determining a content area to be not of a text type in response to determining that the content area contains ten words or fewer would be obvious. The motivation to combine Mansfield in view of Barber and Schwartz is to provide access a newspaper or magazine page in an appropriate format for transmission effectively. (See Warnock [0002]).
                                                                                                                                                                                                 Conclusion
                                                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396.  The examiner can normally be reached on M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JENQ-KANG CHU/Examiner, Art Unit 2176